       Case 2:19-cv-02578-CM-JPO Document 12 Filed 10/25/19 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS




DORCAS AFFUL,                                         )
                                                      )
                                      Plaintiff,      )
                                                      )       Case No. 2:19-CV-02578-CM-JPO
v.                                                    )
                                                      )
STEVEN A. PRIDDLE, M.D.,                              )
DIANE F. WENDELKEN, A.P.R.N.,                         )
REBEKA WEBER, M.D. and                                )
WOMEN’S HEALTH GROUP, P.A.,                           )
                                                      )
                                      Defendants.     )


                      AGREED MOTION FOR PROTECTIVE ORDER

       COME NOW the parties to the above-captioned action, through counsel, and, pursuant to

Fed. R. Civ. P. 26(c), respectfully move the Court to enter an agreed Protective Order for the

purpose of limiting transmission and use of certain sensitive or private information at issue herein.

A copy of the proposed Protective Order is attached hereto as Exhibit A and will be submitted to

chambers contemporaneously with the filing of this Motion.

                                             Respectfully submitted by:

                                             SHAMBERG, JOHNSON & BERGMAN,
                                                  CHARTERED

                                             /s/ David R. Morantz
                                             David R. Morantz, KS #22431
                                             2600 Grand Boulevard, Suite 550
                                             Kansas City, MO 64108
                                             (816) 474-0004 / 474-0003 Fax
                                             dmorantz@sjblaw.com
                                             ATTORNEYS FOR PLAINTIFF



                                            Page 1 of 2
Case 2:19-cv-02578-CM-JPO Document 12 Filed 10/25/19 Page 2 of 2




                            LOGAN LOGAN & WATSON, L.C

                             /s/ Jeff K. Brown
                            Jeff K. Brown, #17662
                            Christopher H. Logan, #25031
                            David M. Tyrrell, #23600
                            John F. Logan, #28105
                            8340 Mission Road, Suite 106
                            Prairie Village, KS 66206
                            (913) 381-1121 / (913) 381-6546 Fax
                            jbrown@loganlaw.com
                            clogan@loganlaw.com
                            dtyrrell@loganlaw.com
                            jlogan@loganlaw.com




                           Page 2 of 2
